Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  October 5, 2016                                                                   Robert P. Young, Jr.,
                                                                                               Chief Justice

                                                                                     Stephen J. Markman
                                                                                          Brian K. Zahra
  152690-1 & (18)(19)(25)(26)(27)(28)                                             Bridget M. McCormack
                                                                                        David F. Viviano
                                                                                    Richard H. Bernstein
                                                                                          Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Justices
            Plaintiff-Appellee,
  v                                                      SC: 152690
                                                         COA: 328446
                                                         Ingham CC: 83-052271-FH
  MICHAEL D. HARRIS,
           Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 152691
                                                         COA: 328447
                                                         Ingham CC: 83-052279-FH
  MICHAEL D. HARRIS,
           Defendant-Appellant.

  _________________________________________/


          On order of the Court, the application for leave to appeal the November 4, 2015
  orders of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE in part the orders entered by the Ingham Circuit
  Court on June 22, 2015. We VACATE that part of the orders stating, “Further, this Court
  will not entertain any further motions by the defendant pertaining to this specific matter.
  It will be considered closed and allowed no further review as of the date of this Order.”
  We further VACATE that part of the orders stating, “IT IS FURTHER ORDERED that
  pursuant to MCR 2.602(A)(3) this Court finds that this decision resolves the last pending
  claim and closes the above captioned case.” A judgment of conviction and sentence that
  is not subject to appellate review may be reviewed only in accordance with the provisions
  of MCR subchapter 6.500. MCR 6.501. Motions that do not substantially comply with
  the requirements of the court rules and successive motions for relief from judgment may
  be returned to the defendant under certain conditions. MCR 6.502(D); MCR
                                                                                                              2

6.502(G)(1). But a defendant may file a second or subsequent motion for relief from
judgment based on a retroactive change in law or a claim of new evidence. MCR
6.502(G)(2).

       In all other respects, leave to appeal is DENIED, because the defendant’s motion
for relief from judgment is prohibited by MCR 6.502(G). The motion to consolidate
appeals, the motion to abey, the motion to appoint counsel, the motions for remand, and
the motion for clarity are DENIED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 5, 2016
       a0928
                                                                            Clerk